285 S.W.3d 427 (2009)
Anna FRESHLEY, Plaintiff/Appellant,
v.
Daniel and Jessica O'GORMAN, Defendants/Respondents.
No. ED 91408.
Missouri Court of Appeals, Eastern District, Division Four.
June 16, 2009.
Dan Haltenhof, Clayton, MO, for appellant.
*428 John T. Yarbrough, William T. Marsh, St. Louis, MO, for respondents.
Before KATHIANNE KNAUP CRANE, P.J., MARY K. HOFF, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
This is an appeal from that part of a judgment denying relief on plaintiff's fraudulent misrepresentation claim. The trial court's judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976).
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a written memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).